DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Beer et al. (U.S. 2009/0039496) hereafter Beer.
As to claim 1, Beer discloses a package structure as shown in figure 1-3D, comprising:

    PNG
    media_image1.png
    222
    586
    media_image1.png
    Greyscale

an insulative layer (2) having opposing first and second surfaces;
embedded in the insulative layer (2) and having a first side (bottom side) that is exposed from the first surface of the insulative layer (2, see figures 3B-3D) and a second side (top side) opposing the first side and attached to the second surface of the insulative layer;
wherein the wiring layer (8) comprises a plurality of conductive traces (2B, 8A);
at least one electronic component (3) mounted on the second side (top side) of the wiring layer (8) and electrically connected (connected to the pad 3A of the chip 3) to the conductive traces (2B, 8A); and
an encapsulating layer (5) formed on the second side of the wiring layer (8) and the second surface of the insulative layer and encapsulating the electronic component (3).
As to claim 2, Beer discloses the second side of the wiring layer (8) is electrically connected to the electronic component (3), and the first side of the wiring layer is defined to have a plurality of conductive pads (8A) thereon.
As to claim 3, Beer discloses the first side of the wiring layer (8) is flush with the first surface of the insulative layer (2).
As to claim 4, Beer discloses the electronic component (3) is an active component, a passive component, or a combination thereof (para-0019).
As to claim 5, Beer discloses the electronic component (3) is electrically connected to the wiring layer (8) in a flip-chip manner.
As to claim 6, Beer discloses further comprising a plurality of conductive elements (12) formed on the first surface of the insulative layer and electrically connected to the first side of the wiring layer.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. Applicant argues:
Beer does not disclose the distinguishing feature “at least one electronic component mounted on the second side of the wiring layer and electrically connected to the conductive traces,” as recited in amended independent claim 1, see Remark, page 4.
After carefully review, examiner respectively disagrees.  Beer as shown in figure 3B-3D, the electronic component (the chip 3) mounted on the second side (top side or top surface of the wiring 8) and electrically connected to the conductive traces (2B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.